Citation Nr: 9903876	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal arose from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  A supplemental statement of the case 
issued in November 1997 notified the veteran of the continued 
denial of his claims.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.



FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD or tinea pedis which can be related to 
his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of well grounded 
claims for service connection for PTSD or tinea pedis.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

FACTS

PTSD

The veteran's DD-214 revealed that he was awarded the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal and the Combat Infantryman Badge (a 
combat badge).  His military occupational specialty was 
infantry.

A review of the service medical records revealed no 
complaints of or treatment for a psychiatric disorder.  The 
entrance examination and the March 1970 separation 
examination were both negative.

Between November and December 1993, the veteran was seen by 
VA on an outpatient basis.  On November 10, he reported 
flashbacks from Vietnam that were making him nervous.  He 
stated that he dreamed about other soldiers who had been 
killed.  He complained of sleep disturbances, indicating that 
he would wake up and be unable to return to sleep.  He was a 
little depressed and unstable.  The impression was rule out 
PTSD.  He was seen again on December 29, at which time he 
continued to complain of sleep disturbances, problems 
concentrating, hypervigilance, jumpiness and sweating.  He 
reported having intrusive distressing thoughts of combat and 
complained of nightmares since his return form Vietnam.  He 
avoided reminders of the war.  He lived with his sister, 
noting no close relationships with others.  The impression 
was PTSD.

The veteran was examined by VA in April 1997.  He reported 
that he had been engaged in search and destroy missions in 
Vietnam and that there had been men in his platoon that had 
been killed by booby traps.  He reported feeling nervous at 
times.  In 1979, he obtained employment with the Post Office 
as a vehicle maintenance repairman (he was still employed 
here).  The mental status examination noted that he was 
alert, cooperative, oriented in three spheres and displayed 
good eye contact.  He denied any auditory or visual 
hallucinations; he also denied any suicidal or homicidal 
ideations.  He did not readily engage in conversation and 
seemed evasive.  His mood was described as happy and his 
affect was congruent with his mood.  His memory was intact 
and he noted that he was eating and sleeping well.  There was 
no evidence of psychomotor retardation and no paranoid ideas 
or looseness of associations.  There was no evidence of 
delusional thinking and no evidence of vegetative signs 
consistent with depression or PTSD.  The diagnosis was no 
psychiatric diagnosis at this time.

In October 1997, the veteran was re-examined by VA.  The 
examiner noted the 1993 diagnosis of PTSD, as well as the 
previous VA examination that had found no such disorder.  The 
veteran offered no complaints, noting that he was eating and 
sleeping well.  He again noted that he had engaged in search 
and destroy missions in Vietnam and that he had been exposed 
to sniper fire.  He also commented that some men in his 
platoon had been killed by booby traps, but admitted that he 
had not been near when this had happened.  It was noted by 
the examiner that the veteran spoke nonchalantly about 
Vietnam. He was still working at the Post Office.  The mental 
status examination noted that he was alert and oriented in 
three spheres with good eye contact.  He spoke articulately 
and appropriately, although he did not readily engage in 
conversation.  He denied auditory and visual hallucinations, 
as well as suicidal and homicidal ideations.  His judgment 
and insight were intact.  He reported no dreams that he could 
recall.  His mood was "OK" and his affect was congruent 
with his mood.  His memory was intact and there was no 
evidence of paranoid thoughts or looseness of associations.  
The examiner noted that despite the 1993 diagnosis of PTSD, 
there were no current vegetative signs and no signs or 
symptoms associated with PTSD.  The diagnosis was no 
psychiatric diagnosis at this time.


Tinea pedis

The service medical records contain no complaints of or 
treatment for tinea pedis.  The entrance examination and the 
March 1970 separation examination were both normal.

Private treatment records developed between October 1991 and 
August 1996 noted his treatment for "blisters" on the feet.  
In October 1991, this was diagnosed as a mycotic infection, 
both feet.  In June 1993, dermatitis was to be ruled out.

The veteran was examined by VA in April 1997.  He reported 
recurrent blistering and itching of the feet since Vietnam.  
He indicated that his condition was usually worse in the 
summer, when it is hot and humid.  He used both topical 
creams and powders for relieve.  In 1993, he was noted to 
have KOH positive tinea pedis.  The objective examination 
revealed some scaliness of the plantar surfaces of both feet.  
There were some areas of hyperpigmentation on the lateral 
surfaces of the feet, which probably represented old 
quiescent healed blisters.  Finally, some maceration between 
the digits was noted.  His feet were slightly pruritic.  A 
KOH test was negative.  The diagnosis was tinea pedis by 
history with clinical evidence on examination.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, the veteran has asserted that service 
connection should be awarded for PTSD.  Initially, the record 
does support a finding of the inservice incurrence of a 
stressor.  The veteran's DD-214 revealed that he was an 
infantryman, who was awarded a Combat Infantryman's Badge.  
He recounted that he had engaged in search and destroy 
missions in Vietnam, activities consistent with his military 
occupation as an infantryman.  These facts clearly show that 
he was engaged in combat.  Therefore, no further evidence of 
his inservice stressor is needed.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993); Swann v, Brown, 5 Vet. App. 229 (1993); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, one prong 
of the Cohen, supra. test for well groundedness has been met; 
that is, the inservice incurrence of a stressor.

However, it is found that there is no clear diagnosis of PTSD 
in the record.  While VA outpatient treatment records from 
1993 diagnosed this disorder, two VA examinations conducted 
in April and October 1997 found no current evidence of any 
psychiatric disorder.  Neither examination found any signs or 
symptoms consistent with PTSD.  In fact, he reported that he 
was eating and sleeping well.  He stated that he had no 
dreams that he could recall, and he failed to indicate the 
presence of hypervigilance, an exaggerated startle response, 
intrusive thoughts, or other symptoms typical of PTSD.  He 
was noted during the October 1997 examination to speak of 
Vietnam in a nonchalant manner.  Based upon this evidence, 
the examinations did not conclude that a diagnosis of PTSD 
was warranted.  As a consequence, an unequivocal diagnosis of 
PTSD has not been established.  Therefore, this prong of the 
test to establish well groundedness pursuant to Cohen has not 
been met.

The third prong of the well grounded test under Cohen 
requires that there be a causal nexus between the clearly 
diagnosed PTSD and a veteran's inservice stressor.  However, 
in this case, despite the existence of an inservice stressor, 
there is no unequivocal diagnosis of PTSD.  Therefore, the 
question of whether there is a causal nexus is moot.

In regard to the veteran's claim for service connection for 
tinea pedis, it is noted that there is a current diagnosis of 
this condition, thus satisfying the requirement of the 
current existence of a disability.  See Caluza, supra.  
However, there is no evidence that this disease existed in 
service.  The service medical records make no mention 
whatsoever of tinea pedis.  Therefore, there is no evidence 
of the existence of a disease or injury in service.  As a 
result, the question of a nexus or link between any current 
disorder and a disease present in service has been rendered 
moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.

Service connection for tinea pedis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

